Citation Nr: 0936730	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq. 


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active military service from February 1968 to 
January 1970, to include service in the Republic of Vietnam.  
His awards and decorations include a Silver Star Medal, a 
Purple Heart Medal, a Combat Infantry Badge, and a Bronze 
Star Medal with a "V" device for valor.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

This case was previously before the Board in July 2008, at 
which time the Board denied the Veteran's claim for 
entitlement to an initial disability rating in excess of 30 
percent for PTSD.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2009, the Court granted a joint motion of 
the parties, vacated the Board's decision and remanded the 
matter to the Board for action consistent with the joint 
motion.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims for entitlement to an 
initial disability rating in excess of 30 percent for PTSD 
and TDIU are decided.

In an August 2009 statement received by VA from the Veteran's 
representative, the Veteran claimed entitlement to either a 
100 percent rating for PTSD or a 70 percent rating with 
entitlement to TDIU from the original December 2004 date of 
his claim.

A review of the record indicates that the Veteran left his 
job in March 2005.  VA Medical Center mental health treatment 
records from that period indicate that the Veteran took an 
early retirement because it was made available to him.  In an 
August 2009 private mental health assessment report, Dr. M.C. 
stated that the Veteran was forced to take an early 
retirement because he was no longer able to handle the stress 
of regular employment.  

The Board notes that the Veteran's last VA mental health 
examination took place in September 2007.  At this 
examination it was reported that the Veteran was very well 
educated, having obtained a Masters Degree in Business 
Administration.  Additionally, the Veteran reported that he 
had worked in office management with major banks for a period 
of 32 years before he was offered retirement by buy-out in 
March 2005.  There is no evidence of record indicating that 
the Veteran was ever disciplined for inappropriate behavior 
in the workplace as a result of PTSD.  A review of the record 
indicates that the Veteran has reported several instances of 
angry outbursts prior to his retirement, but reported that no 
disciplinary action was taken.  Also, the Veteran reported 
that he did not miss much time from work due to emotional 
problems even though his jobs were stressful.  The September 
2007 VA examiner did not comment on whether the Veteran's 
PTSD prohibited him from obtaining and maintaining full-time 
employment.  

Additionally, the Board notes that neither examiner who 
performed the Veteran's VA mental health examination in 
January 2005, nor the Veteran's VA treating psychologist, 
ever commented on whether the Veteran's PTSD prohibited him 
from obtaining and maintaining full-time employment.

The Board notes that a claim for a TDIU has not been 
adjudicated by the RO.  According to the VA General Counsel, 
the question of TDIU entitlement may be considered as a 
component of an appealed increased rating claim if the TDIU 
claim is based solely upon the disability or disabilities 
which are the subject of the increased rating claim.  If the 
Veteran asserts entitlement to a TDIU based in whole or in 
part on other service-connected disabilities which are not 
the subject of the appealed RO decision, the Board lacks 
jurisdiction over the TDIU claim except where appellate 
jurisdiction is assumed in order to grant a benefit, pursuant 
to 38 C.F.R. § 19.13 (a).  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. 
§ 7104 (c) (West 2002); 38 C.F.R. § 14.507 (2008).  

At this point the Board finds that the Veteran should be 
afforded a new VA examination in order to determine the 
current level of severity of his PTSD.  Further, the VA 
examiner should comment on any effect the Veteran's PTSD may 
have on his ability to obtain and maintain employment.  

Finally, the Board notes that an August 2009 letter received 
from the Veteran's treating VA psychologist indicates that 
the Veteran has resumed mental health counseling at the VA 
Medical Center.  Records of such counseling must also be 
obtained before a decision on the Veteran's claims can be 
made.    

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should obtain any 
pertinent VA treatment records that are 
not already of record, to include metal 
health counseling records.  If the 
Veteran identifies any other pertinent, 
outstanding medical records, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records as well.

2.	Then, the Veteran should be scheduled 
for a VA examination by a psychiatrist 
or a psychologist to determine the 
current level of severity of the 
Veteran's PTSD.  The claims file must 
be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

Based on the examination results and 
the review of the record, the examiner 
should provide an opinion concerning 
the current degree of social and 
industrial impairment resulting from 
the service-connected PTSD, to include 
whether it renders the Veteran 
unemployable.  In addition, the 
examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.

The rationale for all opinions 
expressed must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for an 
initial disability rating in excess of 
30 percent for PTSD and adjudicate his 
claim for TDIU if it has not been 
rendered moot.  If the benefits sought 
on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


						
	(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



